DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is recites an abstract idea without reciting significantly more. Under the 2019 PEG guidance the claims recite a method of organizing human activity, in this case assessing the user’s skill in relation to item or product reviews. These elements have been updated in the MPEP in sections 2106.03 through 2106.07. Specifically 2106.04(a) that certain methods of organizing human activity are considered abstract ideas. As noted in 2106.04(a) certain methods of organizing human activity include fundamental economic practices, as it has been a common business practice to manage product reviews as this is a part of marketing a product. Additionally it is managing interactions between people as it uses information from one user and provides it to another. The steps of monitoring user activities and displaying the review along with the determined level of any object (e.g., an appliance, a sensor, etc.) that has addressable interface (e.g., an Internet protocol (IP) address, a Bluetooth identifier (ID), a near field communication (NFC) ID, etc.) and can transmit information to one or more other devices over a wired or wireless connection” (See Gupta paragraph [0037]). This allows for monitoring information from any device with an addressable interface that can transmit information to other devices. As such there is no required specific structure or additional elements than merely gathering the data that the sensors collect. Again this data is in no way limited and can be any type of data which is related to the activities of a user and is associated in anyway with a subject area. The steps of analyzing the information and generating a review are related to a processor merely as general/generic link that is a function but without explanation as to how it is performed or even what it constitutes. That is as currently written this allows for merely a computer presented to carry out the actions of analyzing the information and generating a review. The processor can perform these tasks in various ways, with various levels of involvement form the user. Even claiming automatically can still involve some involvement from a human such as initiating the processor or entering the values. As such these recitations are considered to be merely applying the abstract idea on a computer, as established in MPEP 
The claims as stated above are considered to be a method of organizing human activity as it is merely collecting and comparing data for the purpose of evaluating the skill of the user and generating reviews for display, both of which are known human activities.
The limitations of “analyzing…information associated with the one or more activities of the first user from the first plurality of networked sensing devices to determine a level of expertise of the first user with respect to the subject area” and “generating…a review by the first user from an item offered on a network site, wherein the item pertains to the subject area”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, such as generically claiming the involvement of a processor in some way. That is, other than reciting “via a processor” nothing in the claim element precludes the step from practically being performed in the mind, using the computer to merely present and enter data. For example, but for the “via a processor” in the context of this claim encompasses the user manually performing the analysis and generation merely using the computer to store or display the data once it is entered. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim also recites an abstract idea in the form of a mental process.
i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component, as stated above. The claims are broad enough to allow for various ways of comparing the data and making the estimations. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the element of via a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2, 9 and 15 recite registering the user and the devices however this is merely a form of data entry which is considered to be merely insignificant extra solution activity, as shown in MPEP 2106.05(g). Claims 3, 10 and 16 recite applying the information to a machine learning model but do so in a broad generic manner as such this can be any manner of application and is therefore not considered a practical application. Claims 4, 11 and 17 talk about adjusting the level of expertise, which is merely data gathering as information is monitored and the information is updated. As 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2015/0019342 A1) hereafter Gupta, in view of Mettler May (US 2017/0061817 A1) hereafter Mettler May, further in view of Ullattil (US 10,248,983 B1) hereafter Ullattil.
As per claim 1, Gupta discloses a method of measuring user expertise (“e.g., skill level, knowledge, experience, etc.” Page 3, paragraph [0010] of the applicant’s originally filed specification. As best understood from the applicant’s originally filed specification this is broad enough to allow for the amount of time a user has spent on a subject area) (Gupta Page 10, paragraph [0076]; discloses that the system tracks and measures usage patterns. Page 12, paragraph [0084]; discloses that the system monitors or measures the user over a period of time and includes both user activities and user inputs. This can even include a Fitbit type of IoT device which takes real-time knowledge. Given the broad nature of the limitations experience can be time spent doing a particular activity or interacting with a particular device) comprising:
	monitoring one or more activities of a first user via a first plurality of networked sensing devices (“e.g., medical, physiological, external conditions, device internal associated with a subject area (The applicant’s specification paragraph [0028] and [0042] outlines these to be various items such as vehicles and electronic products) (Gupta Page 5, paragraph [0037]; discloses that the system utilizes “Internet of Things device” or “IoT device” which includes sensors. Page 11, paragraph [0080]; discloses that the IoT devices can include electronic products such as a refrigerator and also can include a motor vehicle. Page 12, paragraph [0083]; discloses that each of the IoT devices can be associated or related to specific classification or subject areas such as Kitchen appliances);
	analyzing, via a processor, information associated with the one or more activities of the first user from the first plurality of networked sensing devices to determine an expertise (“e.g., skill level, knowledge, experience, etc.” Page 3, paragraph [0010] of the applicant’s originally filed specification) of the first user with respect to the subject area (Page 10, paragraph [0029] explains how the system determines the expertise, but is not an exhaust list covering every type of sensor thus it allows for interactions with the IoT devices of a particular area) (Gupta, Page 10, paragraph [0076]; discloses that the system can analyze the sensor data collected from the IoT devices and identify habits, choices, patterns etc. which is considered the expertise or experience of the user with particular devices).
	While Gupta does disclose tracking sensor data and performing analysis on that sensor data to make judgements or recommendations to the user and additional other users, it does not explicitly state that the expertise is based on degrees or levels of 
	Mettler May, which like Gupta talks about collecting sensor data from networked devices, teaches it is known to collect the sensor data and analyze that data to determine the level of skill (Page 7, paragraph [0071]; teaches that like Gupta there are one or more sensors, Page 18, paragraph [0166] and Page 21, paragraph [0180]; teaches an interface to receive the sensor data. Page 34, paragraphs [0300]-[0302]; teaches that the data can be relayed from the sensor to the host to the cloud for processing. Mettler May establishes that this is a type of IoT deployment and as such is the same type of IoT devices discussed in Gupta. Mettler May additional establishes that the IoT device such as an embedded sensor in a Tennis Racket is used to gather information the user. Page 6, paragraph [0065]-[0066]; teaches that the collected sensor data is used to determine skill level. Given that Gupta already collects various sensor data from IoT devices, it would have been obvious as shown in Mettler May to utilize that collected data to determine the user skill level in a particular activity. Mettler May establishes that this is a known activity and allows the system to recommend corrections to the user’s game. Since Gupta already talks about collecting usage data from sensors in IoT devices it would have been obvious to leverage this data as shown in Mettler May to establish the user’s skill level. As shown in Mettler May this would 
	The primary reference Gupta establishes it is known to monitor activities of a first user through the user of a plurality of sensing device which are networked, specifically Gupta establishes that these are IoT devices.  Gupta establishes that IoT devices are “any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., an Internet Protocol (IP) address, a Bluetooth identifier (ID), a near-field communication (NFC) ID, etc.) and can transmit information to one or more other devices over a wired or wireless connection”. Gupta establishes that the sensor data is analyzed to determine the experience or involvement with the IoT device and the environment in which the IoT device is used such as Kitchen appliances. While Gupta does show analyzing behavior and determining patterns it is not explicit that this is a level of experience or amount of skill the user has in a particular environment.
	The sole difference between the primary reference Gupta and the claimed subject matter is that the Gupta reference does not explicitly establish that the collected data is used to determine a level or degree pf experience or amount of skill.
	The secondary reference Mettler May teaches a similar system which monitors the user’s interactions with IoT devices. Specifically that the data collected from an embedded sensor can be used to determine the level of skill a user has in that particular environment. Mettler May establishes that analyzing the data to determine the user’s skill level was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Mettler May, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring user expertise (experience) provided by Gupta, with using the input data to determine skill level associated with a particular environment as taught by Mettler May, for the purposes of providing feedback to the user based on the detected inputs. Since Gupta already talks about collecting usage data from sensors in IoT devices it would have been obvious to leverage this data as shown in Mettler May to establish the user’s skill level. As shown in Mettler May this would allow the system to provide feed-back to the user based on their interactions with the IoT device.
The combination fails to explicitly disclose generating, via a processor, a review by the first user for an item (“e.g., goods, products, services, etc.” Page 3, paragraph [0010] of the applicant’s originally filed specification) offered on a network site, wherein the item pertains to the subject area; and displaying, via a processor, the item on the network site with the review and determined level of expertise of the first user in response to a search for the item for a second user.

The primary reference Gupta establishes it is known to monitor activities of a first user through the user of a plurality of sensing device which are networked, specifically 
The secondary reference Mettler May teaches a similar system which monitors the user’s interactions with IoT devices. Specifically that the data collected from an embedded sensor can be used to determine the level of skill a user has in that particular environment.
However the combination fails to explicitly state or show that once the skill is determined utilizing that skill information to generating, a review by the first user for an item offered on a network site, wherein the item pertains to the subject area; and displaying, via a processor, the item on the network site with the review and determined level of expertise of the first user in response to a search for the item for a second user.
Ullattil teaches a system which also determines the user’s skill level similar to what is shown in Mettler May and utilizing that skill level information to generate, a review by a user for an item offered on a network site, wherein the item pertains to the subject area they are identified as being skilled in; and displaying, the item on the 
It would have been obvious to one of ordinary skill in the art to include in the method/system of measuring user expertise/experience provided by the combination of Gupta and Mettler May with the ability to utilize the accessed skill level of the user for a particular area to generate reviews for that particular area as taught by Ullattil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ullattil, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring user expertise (experience) provided by Gupta and Mettler May, with using the determine skill level associated with a particular environment to generated reviews as taught by Ullattil, for the purposes of generating reviews based on the level of skill of both the reviewer and the person requesting the review. By doing this the system provides the requesting part the most relevant information for their particular situation. Additionally the combination of Gupta and Mettler May provide one way of accessing skill level when combined with Ullattil, the combination would just substitute the method of accessing skill level shown in Ullattil with the one shown in the combination of Gupta and Mettler. 
	As per claim 3, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Mettler May further teaches wherein analyzing the 
	As per claim 4, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Mettler May further teaches adjusting the level of expertise of the first user in response to the first plurality of networked sensing devices monitoring subsequent performance of the one or more activities of the first user (Page 18, paragraph [0162]; teaches that the activities of the user continue to be monitored and the tracked data is used to update the skill information about the user).
	As per claim 5, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Gupta further discloses wherein the first plurality of networked sensing devices include devices configured for Internet of Things (IoT) (Gupta Page 5, paragraph [0037]; discloses that the system utilizes “Internet of Things device” or “IoT device” which includes sensors. Page 12, paragraph [0084]; discloses that the system monitors or measures the user over a period of time and includes both user activities and user inputs. This can even include a Fitbit type of IoT device which takes real-time knowledge).
	Mettler May also establishes that the sensing device include devices configured for Internet of Things (IoT) (Page 30, paragraph [0269]; teaches that the device can be implemented on the Internet of Things (IoT))
As per claim 6, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Mettler May further teaches monitoring one or more activities of the second user via a second plurality of networked sensing devices, wherein the one or more activities of the second user are associated with the subject area (Page 30, paragraphs [0266]-[0267]; teach that there are multiple user’s and each individual user has their data stored and used to determine specific models for analysis. Page 32, paragraphs [0286]-[0287]; teaches that each user has their own model which is updated and processed by the collected information. Page 34, paragraph [0302]; teaches that the data can be stored and processed either for an individual or a plurality of users);
	analyzing information associated with the one or more activities of the second user from the second plurality networked sensing devices to determine a level of expertise of the second user with respect to the subject area (Page 6, paragraph [0065]-[0066]; teaches that the collected sensor data is used to determine skill level. Page 34, paragraph [0302]; teaches that the data can be stored and processed either for an individual or a plurality of users); 
	Ullattil further teaches searching items offered by the network site based on the level of expertise of the second user to identify one or more items commensurate with the determined level of expertise of the second user (Col. 2, lines 28-42; teaches that the system determines a user’s skill level with a particular item or item category. Ullattil establishes that the system determines that the user is interacting with cameras and specifically high end cameras that person is considered an expert. Col. 7, line 39 through Col. 8, line 6; teaches that user interaction data is utilized to determine the skill level of the user in a particular area. This skill level can be categorized as amateur, 
	As per claim 7, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Mettler May further teaches adjusting the level of expertise of the second user in response to the second plurality of networked sensing devices monitoring subsequent performance of the one or more activities of the second user (Page 18, paragraph [0162]; teaches that the activities of the user continue to be monitored and the tracked data is used to update the skill information about the user).
	As per claim 8, Gupta discloses a system of measuring user expertise (“e.g., skill level, knowledge, experience, etc.” Page 3, paragraph [0010] of the applicant’s originally filed specification. As best understood from the applicant’s originally filed specification this is broad enough to allow for the amount of time a user has spent on a subject area) (Gupta Page 10, paragraph [0076]; discloses that the system tracks and measures usage patterns. Page 12, paragraph [0084]; discloses that the system monitors or measures the user over a period of time and includes both user activities and user inputs. This can even include a Fitbit type of IoT device which takes real-time 
	a first plurality of networked sensing devices to monitor one or more activities of a first user (“e.g., medical, physiological, external conditions, device internal conditions, motion, position, orientation, acceleration, velocity, sound, force, etc.” Page 6, paragraph [0017] of the applicant’s originally filed specification), wherein the one or more activities of the first user are associated with a subject area (The applicant’s specification paragraph [0028] and [0042] outlines these to be various items such as vehicles and electronic products) (Gupta Page 5, paragraph [0037]; discloses that the system utilizes “Internet of Things device” or “IoT device” which includes sensors. Page 11, paragraph [0080]; discloses that the IoT devices can include electronic products such as a refrigerator and also can include a motor vehicle. Page 12, paragraph [0083]; discloses that each of the IoT devices can be associated or related to specific classification or subject areas such as Kitchen appliances); and 
		a processor (Page 5, paragraph [0036]; discloses that the system includes a processor for carrying out the instructions) configured to:
			analyze information associated with the one or more activities of the first user from the plurality of network sensing devices to determine the expertise (“e.g., skill level, knowledge, experience, etc.” Page 3, paragraph [0010] of the applicant’s originally filed specification) of the first user with respect to the subject area (Page 10, paragraph [0029] explains how the system determines the expertise, but is not an exhaust list covering every type of sensor thus it allows for interactions with the IoT devices of a particular area) (Gupta, Page 10, paragraph [0076]; discloses that the 
While Gupta does disclose tracking sensor data and performing analysis on that sensor data to make judgements or recommendations to the user and additional other users, it does not explicitly state that the expertise is based on degrees or levels of expertise. Additionally it does not establish generate a review by the first user for an item offered (“e.g., goods, products, services, etc.” Page 3, paragraph [0010] of the applicant’s originally filed specification) offered on a network site, wherein the item pertains to the subject area; and display the item on the network site with the review and determined level of expertise of the first user in response to a search for the item for a second user.
	Mettler May, which like Gupta talks about collecting sensor data from networked devices, teaches it is known to collect the sensor data and analyze that data to determine the level of skill (Page 7, paragraph [0071]; teaches that like Gupta there are one or more sensors, Page 18, paragraph [0166] and Page 21, paragraph [0180]; teaches an interface to receive the sensor data. Page 34, paragraphs [0300]-[0302]; teaches that the data can be relayed from the sensor to the host to the cloud for processing. Mettler May establishes that this is a type of IoT deployment and as such is the same type of IoT devices discussed in Gupta. Mettler May additional establishes that the IoT device such as an embedded sensor in a Tennis Racket is used to gather information the user. Page 6, paragraph [0065]-[0066]; teaches that the collected sensor data is used to determine skill level. Given that Gupta already collects various 
	The primary reference Gupta establishes it is known to monitor activities of a first user through the user of a plurality of sensing device which are networked, specifically Gupta establishes that these are IoT devices.  Gupta establishes that IoT devices are “any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., an Internet Protocol (IP) address, a Bluetooth identifier (ID), a near-field communication (NFC) ID, etc.) and can transmit information to one or more other devices over a wired or wireless connection”. Gupta establishes that the sensor data is analyzed to determine the experience or involvement with the IoT device and the environment in which the IoT device is used such as Kitchen appliances. While Gupta does show analyzing behavior and determining patterns it is not explicit that this is a level of experience or amount of skill the user has in a particular environment.
	The sole difference between the primary reference Gupta and the claimed subject matter is that the Gupta reference does not explicitly establish that the collected data is used to determine a level or degree pf experience or amount of skill.

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the analysis of the usage data collected from IoT devices disclosed in Gupta with the analysis including the skill level in a particular environment based on the sensor data collected from an IoT device as shown in Mettler May.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Mettler May, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring user expertise (experience) provided by Gupta, with using the input data to determine skill level associated with a particular environment as taught by Mettler May, for the purposes of providing feedback to the user based on the detected inputs. Since Gupta already talks about collecting usage data from sensors in IoT devices it would have been obvious to leverage this data as shown in Mettler May to establish the user’s skill level. As shown in Mettler May this would allow the system to provide feed-back to the user based on their interactions with the IoT device.

Ullattil, like Mettler May talks about determined the skill level of users in a particular environment, teaches it is known to generate a review by the first user for an item (“e.g., goods, products, services, etc.” Page 3, paragraph [0010] of the applicant’s originally filed specification) offered on a network site, wherein the item pertains to the subject area; and display the item on the network site with the review and determined level of expertise of the first user in response to a search for the item for a second user (Col. 2, lines 28-42; teaches that the system determines a user’s skill level with a particular item or item category. Ullattil establishes that the system determines that the user is interacting with cameras and specifically high end cameras that person is considered an expert. Col. 7, line 39 through Col. 8, line 6; teaches that user interaction data is utilized to determine the skill level of the user in a particular area. This skill level can be categorized as amateur, beginner, average, highly skilled, or expert. Additionally it can be expressed in a number value. Col. 10, lines 11-35; teaches that a user can provide a review to the system in doing so the system generates the review and associates the user’s skill within a particular subject area. Col. 8, lines 7-41; teaches that the system can generate and display a review or comment from users based on their skill level for that particular area. Specifically if a second user is requesting an item 
The primary reference Gupta establishes it is known to monitor activities of a first user through the user of a plurality of sensing device which are networked, specifically Gupta establishes that these are IoT devices.  Gupta establishes that IoT devices are “any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., an Internet Protocol (IP) address, a Bluetooth identifier (ID), a near-field communication (NFC) ID, etc.) and can transmit information to one or more other devices over a wired or wireless connection”. Gupta establishes that the sensor data is analyzed to determine the experience or involvement with the IoT device and the environment in which the IoT device is used such as Kitchen appliances. While Gupta does show analyzing behavior and determining patterns it is not explicit that this is a level of experience or amount of skill the user has in a particular environment.
The secondary reference Mettler May teaches a similar system which monitors the user’s interactions with IoT devices. Specifically that the data collected from an embedded sensor can be used to determine the level of skill a user has in that particular environment.
However the combination fails to explicitly state or show that once the skill is determined utilizing that skill information to generating, a review by the first user for an item offered on a network site, wherein the item pertains to the subject area; and displaying, via a processor, the item on the network site with the review and determined level of expertise of the first user in response to a search for the item for a second user.

It would have been obvious to one of ordinary skill in the art to include in the method/system of measuring user expertise/experience provided by the combination of Gupta and Mettler May with the ability to utilize the accessed skill level of the user for a particular area to generate reviews for that particular area as taught by Ullattil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ullattil, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring user expertise (experience) provided by Gupta and Mettler May, with using the determine skill level associated with a particular environment to generated reviews as taught by Ullattil, for the purposes of generating reviews based on the level of skill of both the reviewer and the person requesting the review. By doing this the system provides the requesting part the most relevant information for their particular situation. Additionally the combination of Gupta and Mettler May provide one way of accessing skill level when combined with Ullattil, the combination would just substitute 
	As per claim 10, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Mettler May further teaches wherein analyzing the information further comprises: applying the information to a machine learning model to determine the level of expertise of the first user (Page 7, paragraph [0070], Page 25, paragraph [0209] and Page 34, paragraph [0302]; teaches that it is known to apply the information to a machine learning model to determine the level of expertise or skill of the first user).
	As per claim 11, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Mettler May further teaches wherein the processor is further configured to: adjust the level of expertise of the first user in response to the first plurality of networked sensing devices monitoring subsequent performance of the one or more activities of the first user (Page 18, paragraph [0162]; teaches that the activities of the user continue to be monitored and the tracked data is used to update the skill information about the user).
	As per claim 12, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Mettler May further teaches wherein the processor is further configured to: monitor one or more activities of the second user via a second plurality of networked sensing devices, wherein the one or more activities of the second user are associated with the subject area (Page 30, paragraphs [0266]-[0267]; teach that there are multiple user’s and each individual user has their data stored and used to determine specific models for analysis. Page 32, paragraphs [0286]-[0287]; teaches that each user 
	analyze information associated with the one or more activities of the second user from the second plurality networked sensing devices to determine a level of expertise of the second user with respect to the subject area (Page 6, paragraph [0065]-[0066]; teaches that the collected sensor data is used to determine skill level. Page 34, paragraph [0302]; teaches that the data can be stored and processed either for an individual or a plurality of users); 
	Ullattil further teaches searching items offered by the network site based on the level of expertise of the second user to identify one or more items commensurate with the determined level of expertise of the second user (Col. 2, lines 28-42; teaches that the system determines a user’s skill level with a particular item or item category. Ullattil establishes that the system determines that the user is interacting with cameras and specifically high end cameras that person is considered an expert. Col. 7, line 39 through Col. 8, line 6; teaches that user interaction data is utilized to determine the skill level of the user in a particular area. This skill level can be categorized as amateur, beginner, average, highly skilled, or expert. Additionally it can be expressed in a number value. Col. 10, lines 11-35; teaches that a user can provide a review to the system in doing so the system generates the review and associates the user’s skill within a particular subject area. Col. 8, lines 7-41; teaches that the system can generate and display a review or comment from users based on their skill level for that particular area. Specifically if a second user is requesting an item webpage such as one for a television, 
	As per claim 13, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Mettler May further teaches wherein the processor is further configured to: adjust the level of expertise of the second user in response to the second plurality of networked sensing devices monitoring subsequent performance of the one or more activities of the second user (Page 18, paragraph [0162]; teaches that the activities of the user continue to be monitored and the tracked data is used to update the skill information about the user).
	As per claim 14, Gupta discloses a computer program product for measuring user expertise, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Gupta page 5, paragraph [0036]; teaches a computer program for carrying out the instructions on a medium), the program instructions executable by a processor to cause the processor to:
	monitor one or more activities of a first user via a first plurality of networked sensing devices (“e.g., medical, physiological, external conditions, device internal conditions, motion, position, orientation, acceleration, velocity, sound, force, etc.” Page 6, paragraph [0017] of the applicant’s originally filed specification), wherein the one or more activities of the first user are associated with a subject area (The applicant’s specification paragraph [0028] and [0042] outlines these to be various items such as vehicles and electronic products) (Gupta Page 5, paragraph [0037]; discloses that the system utilizes “Internet of Things device” or “IoT device” which includes sensors. Page 
	analyze information associated with the one or more activities of the first user from the first plurality of networked sensing devices to determine the expertise (“e.g., skill level, knowledge, experience, etc.” Page 3, paragraph [0010] of the applicant’s originally filed specification) of the first user with respect to the subject area (Page 10, paragraph [0029] explains how the system determines the expertise, but is not an exhaust list covering every type of sensor thus it allows for interactions with the IoT devices of a particular area) (Gupta, Page 10, paragraph [0076]; discloses that the system can analyze the sensor data collected from the IoT devices and identify habits, choices, patterns etc. which is considered the expertise or experience of the user with particular devices).
While Gupta does disclose tracking sensor data and performing analysis on that sensor data to make judgements or recommendations to the user and additional other users, it does not explicitly state that the expertise is based on degrees or levels of expertise. Additionally it does not establish generate a review by the first user for an item (“e.g., goods, products, services, etc.” Page 3, paragraph [0010] of the applicant’s originally filed specification) offered on a network site, wherein the item pertains to the subject area; and display the item on the network site with the review and determined level of expertise of the first user in response to a search for the item for a second user.

	The primary reference Gupta establishes it is known to monitor activities of a first user through the user of a plurality of sensing device which are networked, specifically Gupta establishes that these are IoT devices.  Gupta establishes that IoT devices are “any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., 
	The sole difference between the primary reference Gupta and the claimed subject matter is that the Gupta reference does not explicitly establish that the collected data is used to determine a level or degree pf experience or amount of skill.
	The secondary reference Mettler May teaches a similar system which monitors the user’s interactions with IoT devices. Specifically that the data collected from an embedded sensor can be used to determine the level of skill a user has in that particular environment. Mettler May establishes that analyzing the data to determine the user’s skill level was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the analysis of the usage data collected from IoT devices disclosed in Gupta with the analysis including the skill level in a particular environment based on the sensor data collected from an IoT device as shown in Mettler May.

Therefore, from this teaching of Mettler May, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring user expertise (experience) provided by Gupta, with using the input data to determine skill level associated with a particular environment as taught by Mettler May, for the purposes of providing feedback to the user based on the detected inputs. Since Gupta already talks about collecting usage data from sensors in IoT devices it would have been obvious to leverage this data as shown in Mettler May to establish the user’s skill level. As shown in Mettler May this would allow the system to provide feed-back to the user based on their interactions with the IoT device.
The combination fails to explicitly disclose generating, via a processor, a review by the first user for an item (“e.g., goods, products, services, etc.” Page 3, paragraph [0010] of the applicant’s originally filed specification) offered on a network site, wherein the item pertains to the subject area; and displaying, via a processor, the item on the network site with the review and determined level of expertise of the first user in response to a search for the item for a second user.
Ullattil, like Mettler May talks about determined the skill level of users in a particular environment, teaches it is known to generate, via a processor, a review by the first user for an item (“e.g., goods, products, services, etc.” Page 3, paragraph [0010] of the applicant’s originally filed specification) offered on a network site, wherein the item pertains to the subject area; and displaying, via a processor, the item on the network site with the review and determined level of expertise of the first user in response to a 
The primary reference Gupta establishes it is known to monitor activities of a first user through the user of a plurality of sensing device which are networked, specifically Gupta establishes that these are IoT devices.  Gupta establishes that IoT devices are “any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., an Internet Protocol (IP) address, a Bluetooth identifier (ID), a near-field communication (NFC) ID, etc.) and can transmit information to one or more other devices over a wired or wireless connection”. Gupta establishes that the sensor data is analyzed to determine the experience or involvement with the IoT device and the environment in 
The secondary reference Mettler May teaches a similar system which monitors the user’s interactions with IoT devices. Specifically that the data collected from an embedded sensor can be used to determine the level of skill a user has in that particular environment.
However the combination fails to explicitly state or show that once the skill is determined utilizing that skill information to generating, a review by the first user for an item offered on a network site, wherein the item pertains to the subject area; and displaying, via a processor, the item on the network site with the review and determined level of expertise of the first user in response to a search for the item for a second user.
Ullattil teaches a system which also determines the user’s skill level similar to what is shown in Mettler May and utilizing that skill level information to generate, a review by a user for an item offered on a network site, wherein the item pertains to the subject area they are identified as being skilled in; and displaying, the item on the network site with the review and determined level of expertise of the first user in response to a search for the item for a second user.
It would have been obvious to one of ordinary skill in the art to include in the method/system of measuring user expertise/experience provided by the combination of Gupta and Mettler May with the ability to utilize the accessed skill level of the user for a particular area to generate reviews for that particular area as taught by Ullattil since the claimed invention is merely a combination of old elements, and in the combination each 
Therefore, from this teaching of Ullattil, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring user expertise (experience) provided by Gupta and Mettler May, with using the determine skill level associated with a particular environment to generated reviews as taught by Ullattil, for the purposes of generating reviews based on the level of skill of both the reviewer and the person requesting the review. By doing this the system provides the requesting part the most relevant information for their particular situation. Additionally the combination of Gupta and Mettler May provide one way of accessing skill level when combined with Ullattil, the combination would just substitute the method of accessing skill level shown in Ullattil with the one shown in the combination of Gupta and Mettler.
	As per claim 16, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Mettler May further teaches wherein analyzing the information further comprises:
	applying the information to a machine learning model to determine the level of expertise of the first user (Page 7, paragraph [0070], Page 25, paragraph [0209] and Page 34, paragraph [0302]; teaches that it is known to apply the information to a machine learning model to determine the level of expertise or skill of the first user).
As per claim 17, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Mettler May further teaches wherein the program instructions further cause the processor to:
	adjust the level of expertise of the first user in response to the first plurality of networked sensing devices monitoring subsequent performance of the one or more activities of the first user (Page 18, paragraph [0162]; teaches that the activities of the user continue to be monitored and the tracked data is used to update the skill information about the user).
	As per claim 18, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Gupta further discloses wherein the first plurality of networked sensing devices include devices configured for Internet of Things (IoT) (Gupta Page 5, paragraph [0037]; discloses that the system utilizes “Internet of Things device” or “IoT device” which includes sensors. Page 12, paragraph [0084]; discloses that the system monitors or measures the user over a period of time and includes both user activities and user inputs. This can even include a Fitbit type of IoT device which takes real-time knowledge).
	Mettler May also establishes that the sensing device include devices configured for Internet of Things (IoT) (Page 30, paragraph [0269]; teaches that the device can be implemented on the Internet of Things (IoT)).
	As per claim 19, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Mettler May further teaches wherein the program instructions further cause the processor to:

	analyze information associated with the one or more activities of the second user from the second plurality networked sensing devices to determine a level of expertise of the second user with respect to the subject area (Page 6, paragraph [0065]-[0066]; teaches that the collected sensor data is used to determine skill level. Page 34, paragraph [0302]; teaches that the data can be stored and processed either for an individual or a plurality of users); and
	Ullattil further teaches search items offered by the network site based on the level of expertise of the second user to identify one or more items commensurate with the determined level of expertise of the second user (Col. 2, lines 28-42; teaches that the system determines a user’s skill level with a particular item or item category. Ullattil establishes that the system determines that the user is interacting with cameras and specifically high end cameras that person is considered an expert. Col. 7, line 39 through Col. 8, line 6; teaches that user interaction data is utilized to determine the skill level of the user in a particular area. This skill level can be categorized as amateur, beginner, average, highly skilled, or expert. Additionally it can be expressed in a number 
	As per claim 20, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Mettler May further teaches wherein the program instructions further causes the processor to:
	adjust the level of expertise of the second user in response to the second plurality of networked sensing devices monitoring subsequent performance of the one or more activities of the second user (Page 18, paragraph [0162]; teaches that the activities of the user continue to be monitored and the tracked data is used to update the skill information about the user).

Claims 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2015/0019342 A1) hereafter Gupta, in view of Mettler May (US 2017/0061817 A1) hereafter Mettler May, further in view of Ullattil (US 10,248,983 B1) hereafter Ullattil, further in view of Goja (US 2018/0349861 A1) hereafter Goja.
As per claim 2, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; however the combination fails to explicitly disclose registering the first user and the first plurality of networked sensing devices with the network site.
	Goja, which like Gupta and Mettler May talks about user profiles and IoT devices, teaches registering the first user and the first plurality of networked sensing devices with the network site (Page 9, paragraph [0061]; teaches it is known in order to utilize the service it is necessary to register the user profile and the IoT device with the provider. Since both Gupta and Mettler May discuss having user profiles and utilize IoT devices it would have been obvious to register those users with the system so their profile data can be stored and retrieved from the website).
The primary reference Gupta establishes it is known to monitor activities of a first user through the user of a plurality of sensing device which are networked, specifically Gupta establishes that these are IoT devices.  Gupta establishes that IoT devices are “any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., an Internet Protocol (IP) address, a Bluetooth identifier (ID), a near-field communication (NFC) ID, etc.) and can transmit information to one or more other devices over a wired or wireless connection”. Gupta establishes that the sensor data is analyzed to determine the experience or involvement with the IoT device and the environment in which the IoT device is used such as Kitchen appliances. While Gupta does show analyzing behavior and determining patterns it is not explicit that this is a level of experience or amount of skill the user has in a particular environment.

Ullattil teaches a system which also determines the user’s skill level similar to what is shown in Mettler May and utilizing that skill level information to generate, a review by a user for an item offered on a network site, wherein the item pertains to the subject area they are identified as being skilled in; and displaying, the item on the network site with the review and determined level of expertise of the first user in response to a search for the item for a second user.
However the combination fails to explicitly state or show that the user and the devices are registered.
Goja teaches a system which also stores user profiles and IoT information and establishes it is known to register the user and their devices with the system in order for that information to be utilized later. Both Gupta and Mettler May establishing utilizing user profiles and device information but are silent as to how that data is entered into the system. Goja establishes it is known to input that data with the system by registering the user and their devices.
It would have been obvious to one of ordinary skill in the art to include in the method/system of measuring user expertise/experience provided by the combination of Gupta, Mettler May and Ullattil with the ability to register both the user and their devices as taught by Goja since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 
Therefore, from this teaching of Goja, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring user expertise (experience) provided by Gupta, Mettler May and Ullattil, with registering both the user and their devices as taught by Goja, for the purposes of creating the user profiles which are utilized in the system.
	As per claim 9, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; Gupta further discloses wherein the first plurality of networked sensing devices include devices configured for Internet of Things (IoT) (Gupta Page 5, paragraph [0037]; discloses that the system utilizes “Internet of Things device” or “IoT device” which includes sensors. Page 12, paragraph [0084]; discloses that the system monitors or measures the user over a period of time and includes both user activities and user inputs. This can even include a Fitbit type of IoT device which takes real-time knowledge).
	Mettler May also establishes that the sensing device include devices configured for Internet of Things (IoT) (Page 30, paragraph [0269]; teaches that the device can be implemented on the Internet of Things (IoT)).
However the combination fails to explicitly disclose the processor registering the first user and the first plurality of networked sensing devices with the network site.

The primary reference Gupta establishes it is known to monitor activities of a first user through the user of a plurality of sensing device which are networked, specifically Gupta establishes that these are IoT devices.  Gupta establishes that IoT devices are “any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., an Internet Protocol (IP) address, a Bluetooth identifier (ID), a near-field communication (NFC) ID, etc.) and can transmit information to one or more other devices over a wired or wireless connection”. Gupta establishes that the sensor data is analyzed to determine the experience or involvement with the IoT device and the environment in which the IoT device is used such as Kitchen appliances. While Gupta does show analyzing behavior and determining patterns it is not explicit that this is a level of experience or amount of skill the user has in a particular environment.
The secondary reference Mettler May teaches a similar system which monitors the user’s interactions with IoT devices. Specifically that the data collected from an embedded sensor can be used to determine the level of skill a user has in that particular environment.

However the combination fails to explicitly state or show that the user and the devices are registered.
Goja teaches a system which also stores user profiles and IoT information and establishes it is known to register the user and their devices with the system in order for that information to be utilized later. Both Gupta and Mettler May establishing utilizing user profiles and device information but are silent as to how that data is entered into the system. Goja establishes it is known to input that data with the system by registering the user and their devices.
It would have been obvious to one of ordinary skill in the art to include in the method/system of measuring user expertise/experience provided by the combination of Gupta, Mettler May and Ullattil with the ability to register both the user and their devices as taught by Goja since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Since both Gupta and Mettler May discuss having user profiles and utilize IoT devices it would have been obvious to register those users with the system so their profile data can be stored and received from the website.

As per claim 15, the combination of Gupta, Mettler May and Ullattil teaches the above-enclosed invention; however the combination fails to explicitly disclose wherein the program instructions further cause the processor to: register the first user and the first plurality of networked sensing devices with the network site.
Goja, which like Gupta and Mettler May talks about user profiles and IoT devices, teaches registering the first user and the first plurality of networked sensing devices with the network site (Page 9, paragraph [0061]; teaches it is known in order to utilize the service it is necessary to register the user profile and the IoT device with the provider. Since both Gupta and Mettler May discuss having user profiles and utilize IoT devices it would have been obvious to register those users with the system so their profile data can be stored and retrieved from the website).
The primary reference Gupta establishes it is known to monitor activities of a first user through the user of a plurality of sensing device which are networked, specifically Gupta establishes that these are IoT devices.  Gupta establishes that IoT devices are “any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., an Internet Protocol (IP) address, a Bluetooth identifier (ID), a near-field communication (NFC) ID, etc.) and can transmit information to one or more other devices over a wired or wireless connection”. Gupta establishes that the sensor data is analyzed to 
The secondary reference Mettler May teaches a similar system which monitors the user’s interactions with IoT devices. Specifically that the data collected from an embedded sensor can be used to determine the level of skill a user has in that particular environment.
Ullattil teaches a system which also determines the user’s skill level similar to what is shown in Mettler May and utilizing that skill level information to generate, a review by a user for an item offered on a network site, wherein the item pertains to the subject area they are identified as being skilled in; and displaying, the item on the network site with the review and determined level of expertise of the first user in response to a search for the item for a second user.
However the combination fails to explicitly state or show that the user and the devices are registered.
Goja teaches a system which also stores user profiles and IoT information and establishes it is known to register the user and their devices with the system in order for that information to be utilized later. Both Gupta and Mettler May establishing utilizing user profiles and device information but are silent as to how that data is entered into the system. Goja establishes it is known to input that data with the system by registering the user and their devices.

Therefore, from this teaching of Goja, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring user expertise (experience) provided by Gupta, Mettler May and Ullattil, with registering both the user and their devices as taught by Goja, for the purposes of creating the user profiles which are utilized in the system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	2/26/2021